Case: 15-11600    Date Filed: 09/21/2015   Page: 1 of 8


                                                        [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-11600
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-01086-WSD



BRENT WYLIE,

                                                           Plaintiff-Appellant,

                                 versus

RED BULL NORTH AMERICA, INC.,
a.k.a. Red Bull,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                           (September 21, 2015)
               Case: 15-11600     Date Filed: 09/21/2015    Page: 2 of 8


Before HULL, JORDAN, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      Plaintiff Brent Wylie appeals the dismissal for lack of subject-matter

jurisdiction of his personal injury action against defendant Red Bull North

America, Inc. (“Red Bull”). After review of the record and the parties’ briefs, we

affirm.

                                 I. BACKGROUND

      On April 11, 2014, plaintiff Wylie filed suit against defendant Red Bull in

the United States District Court for the Northern District of Georgia. Wylie

alleged that his consumption of defendant Red Bull’s energy drink caused him to

suffer a debilitating stroke. In the original complaint, plaintiff Wylie alleged that

the district court had diversity jurisdiction pursuant to 28 U.S.C. § 1332 because

(1) the amount in controversy exceeds $75,000, (2) plaintiff Wylie is a citizen of

Pennsylvania, and (3) defendant Red Bull is a “corporation or business entity with

headquarters” in California.

      On April 15, 2014, the district court ordered plaintiff Wylie to file an

amended complaint, or to submit evidence, that properly identified defendant Red

Bull’s citizenship. In that April 15 order, the district court found that the original

complaint failed to adequately allege the citizenship of defendant Red Bull. The

order advised plaintiff Wylie that a defendant is a citizen of its state of


                                           2
              Case: 15-11600     Date Filed: 09/21/2015    Page: 3 of 8


incorporation and the state in which it has its principal place of business. Because

the initial complaint failed to allege the state of defendant Red Bull’s

incorporation, the district court concluded that it was unable to determine whether

it had subject-matter jurisdiction over the case. The district court warned plaintiff

Wylie that it would be required to dismiss this action unless Wylie filed an

amended complaint alleging specific facts to show federal court jurisdiction or

submitted evidence establishing jurisdiction.

      On April 30, 2014, plaintiff Wylie filed an amended complaint. Wylie

alleged that defendant Red Bull “is a business entity incorporated in the state of

California with a branch office incorporated in the state of Georgia.” The

complaint gave the address of defendant Red Bull’s registered agent in the state of

Georgia. The complaint attached a copy of a printout from the website of the

Georgia Secretary of State (“the website printout”). Wylie alleged that this website

printout, which he later calls a “registration,” confirmed Red Bull's citizenship as

an incorporated entity in Georgia. The amended complaint did not mention, let

alone discuss, Red Bull’s principal place of business.

      On May 8, 2014, defendant Red Bull moved to dismiss the amended

complaint on the ground, inter alia, that plaintiff Wylie failed to properly allege

subject-matter jurisdiction.




                                           3
                 Case: 15-11600       Date Filed: 09/21/2015        Page: 4 of 8


       On June 4, 2014, plaintiff Wylie responded to the motion to dismiss,

claiming that the “registration” with the Georgia Secretary of State (i.e., the

website printout) showed that Red Bull was, in fact, a California corporation. That

registration is, however, only the above printout from the Georgia Secretary of

State’s website. The website printout identifies Red Bull North America, Inc. as a

foreign corporation with its “jurisdiction” in California and its “Principal Office

Address” in Santa Monica, California.1

       On March 13, 2015, the district court granted defendant Red Bull’s motion

to dismiss the complaint for lack of subject-matter jurisdiction.2 The district court

held that plaintiff Wylie filed a defective amended complaint because he still failed

to allege defendant Red Bull’s principal place of business. Moreover, the district

court held that the evidence provided by plaintiff Wylie, the registration (the

website printout) from the Georgia Secretary of State, also did not establish




       1
         The printout appears to reflect not the actual filing by defendant Red Bull but rather a
series of fields generated by the Georgia Secretary of State’s office that are then populated by the
information contained in a foreign corporation’s annual registration. This is based on review of
the document attached to plaintiff Wylie’s amended complaint as well as review of the Georgia
Secretary of State’s website, which includes formal registration filings by Red Bull. See
Business Search for Red Bull North America, Inc., Georgia Secretary of State–Corporations
Division,
https://ecorp.sos.ga.gov/BusinessSearch/BusinessInformation?businessId=1608844&businessTy
pe=Foreign%20Profit%20Corporation (last visited Aug. 10, 2015).
       2
       Because the district court found that it lacked subject-matter jurisdiction, the remaining
arguments for dismissal advanced by defendant Red Bull in its May 8 motion were denied as
moot.
                                                 4
                Case: 15-11600        Date Filed: 09/21/2015       Page: 5 of 8


diversity jurisdiction. Plaintiff Wylie’s complaint was dismissed without

prejudice.

                                      II. DISCUSSION

       It is a long-standing rule of this Court that the party invoking federal court

jurisdiction, here plaintiff Wylie, has the burden to establish that jurisdiction exists.

Tetco Metal Products, Inc. v. Langham, 387 F.2d 721, 723 (5th Cir. 1968).3 When

federal jurisdiction is based upon diversity of citizenship, the complaint “must

include the citizenship of each party, so that the court is satisfied that no plaintiff is

a citizen of the same state as any defendant.” Travaglio v. Am. Exp. Co., 735 F.3d
1266, 1268 (11th Cir. 2013). Without clearly alleged diversity of citizenship,

“district courts are constitutionally obligated to dismiss the action altogether if the

plaintiff does not cure the deficiency.” Id. 4

       On appeal, plaintiff Wylie argues that he satisfied that burden, both by

amending the complaint to include California as the state of incorporation for

defendant Red Bull and by filing a website printout showing defendant Red Bull’s

registration to do business as a foreign corporation in Georgia. Specifically, Wylie

argues that the evidence submitted shows that defendant Red Bull’s “home


       3
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down before
October 1, 1981.
       4
        “The existence of jurisdiction is a question of law [this Court] review[s] de novo.”
Travaglio, 735 F.3d at 1268.
                                                5
               Case: 15-11600     Date Filed: 09/21/2015    Page: 6 of 8


jurisdiction” is California and that “the officers that direct and control [Red Bull]

(i.e., its CEO, Secretary[,] and CFO), all do so from a single location in

California.” Plaintiff Wylie contends that this establishes diversity jurisdiction.

      After review, we conclude that the district court did not err in determining

that plaintiff Wylie failed to allege defendant Red Bull’s principal place of

business. First, we review the relevant law regarding “principal place of business.”

      For diversity jurisdiction purposes, a corporation is a “citizen of every State

by which it has been incorporated and of the State . . . where it has its principal

place of business.” See 28 U.S.C. § 1332(c)(1). “Principal place of business” is a

term of art with a defined legal meaning for jurisdictional purposes.

      In Hertz Corp. v. Friend, the United States Supreme Court adopted the

“nerve center” test to determine a corporation's principal place of business. 559
U.S. 77, 92–93, 130 S. Ct. 1181, 1192 (2010). The “nerve center” refers to “the

place where a corporation’s officers direct, control, and coordinate the

corporation’s activities.” Id. It is generally “the place where the corporation

maintains its headquarters—provided that the headquarters is the actual center of

direction, control, and coordination, i.e., the ‘nerve center,’ and not simply an

office where the corporation holds its board meetings (for example, attended by

directors and officers who have traveled there for the occasion).” Id. at 93, 130 S.

Ct. at 1192; see also Holston Invs., Inc. B.V.I. v. LanLogistics Corp., 677 F.3d
6
                Case: 15-11600        Date Filed: 09/21/2015       Page: 7 of 8


1068, 1071 (11th Cir. 2012) (referring to the Hertz “nerve center” test as a “simple

rule”).

       In Hertz, the Supreme Court specifically noted that the “mere filing of a

form ... listing a corporation’s ‘principal executive offices’ [is], without more,”

insufficient to establish a corporation’s principal place of business because it

“would readily permit jurisdictional manipulation, thereby subverting a major

reason for the insertion of the ‘principal place of business’ language in the

diversity statute.” 59 U.S. at 97, 130 S. Ct. at 1195.

       Here, plaintiff Wylie’s amended complaint does not, on its face, allege that

defendant Red Bull’s principal place of business is California. Plaintiff Wylie’s

“evidence” (attached to his amended complaint) shows only that, for the purpose of

a corporate filing with the Georgia Secretary of State, defendant Red Bull listed a

California address as its “Principal Office Address” and listed the same address for

several corporate officers. That alone is insufficient under Hertz. See id. The fact

that the CEO, CFO, and Secretary of defendant Red Bull are listed on the form as

sharing that “Principal Office Address” does not establish Red Bull’s principal

place of business under the “nerve center” test.5

                                    III. CONCLUSION

       5
        It is only for the first time on appeal that plaintiff Wylie claims the listing of the
corporate officers on the registration form as a basis for Wylie’s “principal place of business”
argument. Although Wylie waived this argument, see Access Now, Inc. v. Southwest Airlines
Co., 385 F.3d 1324, 1330-31 (11th Cir. 2004), it lacks merit in any event.
                                                7
                Case: 15-11600   Date Filed: 09/21/2015   Page: 8 of 8


      For the foregoing reasons, we affirm the district court’s dismissal without

prejudice of plaintiff Wylie’s amended complaint for lack of subject-matter

jurisdiction.

      AFFIRMED.




                                         8